ALLOWANCE
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15:
The prior art of record broadly discloses electronic map data style sheet which contain a plurality of map style layers wherein the data is further organized into a plurality of data layers.  The prior art of record also broadly discloses templates which dictate the visual property of the map features.  However, the prior art of record does not explicitly teach organizing templates by use cases wherein each template associated with a use case has a different theme and further displaying and distinguishing a featured template.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 8 and 15).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 8, and 15, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145